Citation Nr: 0516743	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1976.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.  
In a December 1999 rating decision, the RO denied the claim 
as not well grounded.  In a November 2001 supplemental 
statement of the case, the St. Petersburg RO readjudicated 
and denied the claim on the merits, pursuant to the 
provisions of the Veterans Claims Assistance Act (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

The veteran testified at an RO hearing in January 2001; a 
copy of the hearing transcript is associated with the record.

In April 2004, the Board remanded the case for additional 
development.  The case now is before the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cirrhosis of the liver, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Direct service connection may not be granted when a 
disability was the result of the veteran's own willful 
misconduct or, for compensation claims filed after 
October 31, 1990, the result of the veteran's abuse of 
alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2004).

The veteran contends that he is entitled to service 
connection for hepatitis C because he believes that he had a 
blood transfusion after participating in field training 
exercises in Germany when he was treated for stomach cramps.  
The veteran's service medical records show that the veteran 
was treated for complaints of stomach pain and vomiting on 
several occasions between April 1975 and June 1976.  A 
January 1976 record reflects that the veteran reported using 
amphetamines, marijuana, and after using IV now only 
"snorts."  Another January 1976 record reveals that the 
veteran was admitted for stomach cramps after having vomited 
a yellowish bile.  In June 1976, he was treated for stomach 
pain and vomiting, assessed as viral gastroenteritis.  The 
veteran's June 1976 separation examination is negative for 
complaints of, or findings for, an abnormality of the 
veteran's blood or liver.  The examiner noted, however, that 
the veteran had a tattoo on his right shoulder, which was not 
noted on the enlistment examination report from two years 
earlier.  

Post-service medical records reflect that the veteran was 
first noted to have serologies associated with viral 
hepatitis C in 1990 and 1994.  In 1995, the Red Cross told 
him that he could not donate blood because his blood test was 
positive for the hepatitis C antibody.  He was diagnosed with 
hepatitis C in 1997.  In testimony, the veteran recounted his 
treatment following in-service field exercises and indicated 
that he had received a tattoo in 1989.  He was also a 
technician in diagnostic radiology for about 10 years and 
possibly had needle sticks.

The VCAA's duty to assist includes obtaining Social Security 
Administration (SSA) records and pertinent treatment records 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  No Social Security 
Administration records are in the claims file, even though 
the record reflects that the veteran is receiving disability 
benefits.  Medical records reveal that the veteran underwent 
a liver transplant at the Pittsburgh, Pennsylvania VA Medical 
Center (VAMC), but records from the Pittsburgh VAMC for his 
July 2001 transplant have not been associated with the 
record.  On remand, any SSA decision and supporting medical 
records and missing VA treatment records should be sought and 
then the veteran should be reexamined.

Accordingly, further appellate consideration will be deferred 
and case is REMANDED to the RO for the following:

1.  The RO should obtain copies of the 
reports for the veteran's liver 
transplant surgery done at the 
Pittsburgh, Pennsylvania VA Medical 
Center (VAMC) in July 2001, and any 
missing VA treatment records from the St. 
Petersburg and Ft. Myers, Florida VAMC 
and outpatient clinic from April 2004 to 
the present, and add any available 
records to the claims file.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA examination 
by a physician with appropriate expertise 
in order to determine the etiology and 
extent of his hepatitis C.  The claims 
file should be reviewed by the examiner 
in conjunction with the examination, and 
the report should so indicate.  Based 
upon the examination results and the 
claims file review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the appellant's 
hepatitis C is etiologically related to 
his active military service.  The 
examiner should discuss the significance, 
if any, of drug use, treatment during 
service for stomach problems, or a tattoo 
shown on separation, including commenting 
on the likelihood that the appellant 
would have been given a blood transfusion 
in 1975 or 1976 in light of his history 
in-service stomach trouble.  The veteran 
contends that he contracted hepatitis C 
from a blood transfusion that he received 
during service stemming from a bleeding 
ulcer/stomach troubles and/or from eating 
bad food.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, in 
particular, those expressed by the March 
2004 VA examiner, he/she should specify 
the reasons for such opinion.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




